DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Applicants’ Amendments
1)	Acknowledgment is made of Applicants’ amendments filed 06/14/22 and 04/22/2022 in response to the non-final Office Action mailed 01/27/22. 
Status of Claims
2)	Claim 1 has been amended via the amendment filed 06/14/22.
	New claim 25 has been added via the amendment filed 06/14/22.
	Claims 1-13 and 25 are pending and are under examination.  
Information Disclosure Statement
3)	Acknowledgment is made of Applicants’ information disclosure statement filed 06/22/2022.  The information referred to therein has been considered and a signed copy is attached to this Office Action.  
Prior Citation of Title 35 Sections
4)	The text of those sections of Title 35 U.S. Code not included in this action can be found in a prior Office Action.  
Prior Citation of References
5)	The references cited or used as prior art in support of one or more rejections in the instant Office Action and not included on an attached form PTO-892 or form PTO-1449 have been previously cited and made of record.
Objection(s) Withdrawn
6)	The objection to the specification made in paragraph 6 of the Office Action mailed 01/27/22 is withdrawn in light of Applicants’ amendments to the specification.
Objection(s) to Specification / Claim(s)
7)	The instant specification and claim 1, as amended, are objected to. 37 C.F.R 1.75(d)(1) provides, in part, that ‘the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description.’  The terms or limitations identified supra lack antecedent basis in the as-filed specification. Furthermore, 35 U.S.C § 132 states that no amendment shall introduce new matter into the disclosure of the invention.   
Claim 1, as amended, is set forth below:

    PNG
    media_image1.png
    251
    783
    media_image1.png
    Greyscale

However, there is no antecedent basis and descriptive support for the newly added limitations:  ‘means for encoding a polypeptide …… different epitopes’. Applicants do not point to specific parts of the as-filed specification for support and antecedent basis. 
Rejection(s) Withdrawn
8)	The rejection of claims 1-13 made in paragraphs 10(a) and 10(b) of the Office Action mailed 01/27/22 under 35 U.S.C § 112(b) or 35 U.S.C § 112 (pre-AIA ), second paragraph, as being indefinite, is withdrawn in light of Applicants’ amendments to the base claim 1.   
9)	The rejection of claims 1, 2 and 13 made in paragraph 10 of the Office Action mailed 01/27/22 under 35 U.S.C § 103 as being unpatentable over Dresios et al. (US 20160230203 A1 - of record) in view of Gurusamy et al. (PLoS One 12(8): e0182367, pages 1/23 to 23/23, published online on 11 August 2017 - of record) is withdrawn in light of Applicants’ amendment to the base claim. Applicants’ arguments have been considered, but are moot in light of the withdrawal of the rejection and the new rejection set forth below.
Rejection(s) under 35 U.S.C § 112(a) or (Pre-AIA ), First Paragraph
10)	The following is a quotation of 35 U.S.C § 112(a): 
(a)  IN GENERAL. The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C § 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out the invention.
  
11)	Claim 1, as amended, and the dependent claims 2-13 and 25 are rejected under 35 U.S.C § 112(a) or 35 U.S.C § 112 (pre-AIA ), first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.   
Claim 1, as amended, is set forth below:

    PNG
    media_image1.png
    251
    783
    media_image1.png
    Greyscale

However, there is no descriptive support for the newly added limitations: ‘means for encoding a polypeptide …… different epitopes’. Applicants do not point to specific parts of the as-filed specification in support of the claim amendment. Therefore, the identified limitations in the claim(s) and the currently claimed scope of the claim(s) are considered to be new matter. See M.P.E.P 608.04 to 608.04(c).  
Applicants are invited to point to the descriptive support in specific pages and lines of the disclosure, as originally filed, for the limitation identified above, or alternatively, remove the new matter from the claim(s). Applicant should specifically point out the support for any amendments made to the disclosure. See MPEP 714.02 and 2163.06.  
Rejection(s) under 35 U.S.C § 102
12)	The following is a quotation of the appropriate paragraphs of 35 U.S.C § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1)  the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

13)	Claims 1, 13 and 25 are rejected under 35 U.S.C § 102(a)(1) as being anticipated by Haberstock et al. (Protein Expression and Purification 82: 308-316, 2012 - Applicants’ IDS) as evidenced by Mirzadegan et al. (Biochemistry 42: 2759-2767, pages 1-15, 2003). 
	Haberstock et al. taught a cell-free expression system for the cell-free expression of G-protein coupled receptor protein (GPCR) comprising the GPCR coding sequence encoding the protein and elements encoding a N-terminal peptide tag and a C-terminal histidine peptide tag. Said cell-free expression system comprised the T7 promoter, i.e., heterologous promoter upstream of the protein-encoding element. A plasmid DNA template with T7-tag-target construct was taught. See Figure 2 legend; abstract; Materials and methods; and Results. That GPCR is a polypeptide sequence with ligand-binding domains and two or more distinct contiguous, noncontiguous or conformation-dependent intrinsic peptide epitopes of the same GPCR that are concatenated, i.e., joined or covalently linked to one another directly or indirectly, and that are lengthy enough to be immunogenic is inherent from the prior art teachings in light of what was well known in the art at the time of the invention. For instance, see Figure 3; pages 3 and 5; and ‘Conclusions’ of Mirzadegan et al.
	Claims 1, 13 and 25 are anticipated by Haberstock et al. The reference of Mirzadegan et al. is not used as a secondary reference in combination with the reference of Haberstock et al., but rather is used to show that every element of the claimed subject matter is disclosed by Haberstock et al. with the unrecited limitation(s) being inherent as evidenced by the state of the art.  See In re Samour 197 USPQ 1 (CCPA 1978).  
Rejection(s) under 35 U.S.C § 103
14)	The following is a quotation of 35 U.S.C § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made,

		The factual inquiries set forth in Graham v. John Deere Co., 148 USPQ 459, that are applied for establishing a background for determining obviousness under 35 U.S.C § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art. 
4. Considering objective evidence present in the application indicating obviousness or unobviousness.
  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C § 102(b)(2)(C) for any potential 35 U.S.C § 102(a)(2) prior art against the later invention.
15)	Claims 1, 2, 13 and 25 are rejected under 35 U.S.C § 103 as being unpatentable over Sullivan et al. (In: Methods in Molecular Biology, Clifton, N.J., Chapter 8, pages 95-107, January 2018, of record) (Sullivan et al., January 2018) as evidenced by Yanagihara et al. (J. Immunoassay & Immunochemistry 29: 181-196, 2008) and in view of Gurusamy et al. (PLoS One 12(8): e0182367, 1/23 to 23/23, published online on 11 August 2017, of record).
Sullivan et al. (January, 2018) taught an engineered CFPS plasmid construct comprising the heterologous T7 promoter and a sequence encoding a signal peptide, the sequence encoding mature rhEPO, and three copies of a FLAG epitope tag. See section 2.1 on page 96. That rhEPO represents a polypeptide sequence with two or more distinct contiguous, noncontiguous or conformation-dependent intrinsic peptide epitopes of the same rhEPO that are concatenated, i.e., joined or covalently linked to one another directly or indirectly, and that are lengthy enough to be immunogenic being recognized by different rhEPO-specific polyclonal and monoclonal antibodies is inherent from the prior art teachings in light of what was well known in the art at the time of the invention. For instance, see Table 1; first two full sentences of page 185; paragraph bridging pages 182 and 183; 1st full paragraph of page 182; pages 187 and 189; and paragraph bridging pages 188 and 189 of Yanagihara et al.
Sullivan et al. (January, 2018) are silent on the presence in their engineered CFPS expression construct of a polynucleotide encoding a C-terminal peptide tag. 
However, it was routine and conventional in the art at the time of the invention to have within an art-known EPO expression cassette a sequence that encodes a C-terminal tag. For instance, Gurusamy et al. taught the conventional practice of having a sequence that encodes a C-terminal hexahistidine tag in an rhEPO construct for affinity purification purposes. See entire reference including Abstract, first full paragraph of page 4/23 and page 8/23, paragraph bridging pages 3/23 and 4/23, and the last but one sentence of the first paragraph under the section entitled ‘Results and discussion’.
Given the express teachings of Gurusamy et al., it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant application to include a polynucleotide sequence that encodes a C-terminal tag in Sullivan’s (January, 2018) expression construct to produce the instant invention. One of ordinary skill in the art would have been motivated to produce the instant invention for the expected benefit of rhEPO purification.
Claims 1, 2, 13 and 25 are prima facie obvious over the prior art of record.
16) 	Claims 1, 2, 13 and 25 are rejected under 35 U.S.C § 103 as being unpatentable over Sullivan et al. (Biotechnol. J. 11: 238-248, online pub 02 October 2015) (Sullivan et al., October, 2015) as evidenced by Yanagihara et al. (J. Immunoassay & Immunochemistry 29: 181-196, 2008) and in view of Gurusamy et al. (PLoS One 12(8): e0182367, 1/23 to 23/23, published online on 11 August 2017, of record).
Sullivan et al. (October, 2015) taught an engineered CFPS construct comprising the heterologous T7 promoter upstream of rhEPO-coding sequence, a codon modified signal peptide, and polynucleotides encoding three FLAG epitope tags and the rhEPO. See Figure 3A; last full sentence in left column of page 244; and section 2.1 on page 239. That rhEPO represents a polypeptide sequence with two or more distinct contiguous, noncontiguous or conformation-dependent intrinsic peptide epitopes of the same rhEPO that are concatenated, i.e., joined or covalently linked to one another directly or indirectly, and that are lengthy enough to be immunogenic being recognized by different rhEPO-specific polyclonal and monoclonal antibodies is inherent from the prior art teachings in light of what was well known in the art at the time of the invention. For instance, see Table 1; first two full sentences of page 185; paragraph bridging pages 182 and 183; 1st full paragraph of page 182; pages 187 and 189; and paragraph bridging pages 188 and 189 of Yanagihara et al.
Sullivan et al. (October, 2015) are silent on the presence in their engineered CFPS expression construct of a polynucleotide encoding a C-terminal peptide tag. 
However, it was routine and conventional in the art at the time of the invention to have within an art-known EPO expression cassette a sequence that encodes a C-terminal tag. For instance, Gurusamy et al. taught the conventional practice of having a sequence that encodes a C-terminal hexahistidine tag in an rhEPO construct for affinity purification purposes. See entire reference including Abstract, first full paragraph of page 4/23 and page 8/23, paragraph bridging pages 3/23 and 4/23, and the last but one sentence of the first paragraph under the section entitled ‘Results and discussion’.
Given the express teachings of Gurusamy et al., it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant application to include a polynucleotide sequence that encodes a C-terminal tag in Sullivan’s (October, 2015) expression construct to produce the instant invention. One of ordinary skill in the art would have been motivated to produce the instant invention for the expected benefit of rhEPO purification.
Claims 1, 2, 13 and 25 are prima facie obvious over the prior art of record.
Conclusion
17)	No claims are allowed.
18)	Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office action.  THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Correspondence
19)	Papers related to this application may be submitted to Group 1600, AU 1645 by facsimile transmission.  Papers should be transmitted via the PTO Central Fax number, (571) 273-8300, which receives transmissions 24 hours a day and 7 days a week.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
20)	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to S. Devi, Ph.D., whose telephone number is (571) 272-0854.  A message may be left on the Examiner’s voice mail system. The Examiner is on a flexible work schedule, however she can normally be reached Monday to Friday from 7.00 a.m. to 4.00 p.m. (EST).  If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisor Gary Nickol, can be reached on (571) 272-0835.
21)	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.Mov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.

/SARVAMANGALA DEVI/
S. Devi, Ph.D.Primary Examiner, Art Unit 1645                                                                                                                                                                                                        
July, 2022